DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 7/14/22, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejections of claims 1-20 has been withdrawn. 

Applicant's arguments with respect to claims 1-5 and 7-20, filed 7/14/22, have been fully considered but they are not persuasive. 

On page 7-8 of the applicant’s response, the applicant argues that  Hiyamat does not teach “determining…that a first communication link is not used for data traffic steering, wherein the data traffic steering allocates transmission of data packets between multiple communication links” because the links are already being used as part of splitting bearer traffic.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The examiner has consulted with other experts in the field and a consensus was that the LAS 310a determines a split bearer policy in Hiyamat. The LTE and WLAN links split data between them. In one embodiment the LTE stack may have zero traffic (not being utilized)(not currently allocated any transmission packets) and therefore the LAT 320a may then initiate packets to the LTE stack with the WLAN stack. This would be data traffic steering. Therefore, as the claim language reads, Hiyamat does teach the argued limitations.

On page 7-8 of the applicant’s response, the applicant argues with respect to claim 6 for similar reasons with respect to claim 1.
Regarding the arguments above, the examiner respectfully disagrees with the applicant for reasons similar to those above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himayat et al (Patent No: 9,699,800).

As to claim 1, Himayat teaches a method (Himayat, Col 7 L 60-65 a process), comprising: 
determining, by a device comprising a processor, that a first communication link is not used for data traffic steering , wherein the data traffic steering allocates transmission of data packets between multiple communication links (Hiayat, Col 7 L60- Col 8 L10, determining that a LTE stack (first link) is not utilizing split bearer traffic); and 
in response to the determining that a condition has been satisfied and a second communication link is available ((Hiayat, Col 7 L60- Col 8 L10, determining a WLAN stack for transmission (second link) is available): 
initiating, by the device, the data traffic steering to employ the first communication link and the second communication link to transmit a group of data packets (Hiayat, Col 7 L60- Col 8 L10, utilizing split bearer for the LTE and WLAN stacks for transmission. Fig 3A a buffer is a group of data packets) stored in a buffer awaiting transmission via the first communication link (Hiyat, Fig 3A, data stored in packet buffer 305a is split between the LTE and WLAN buffers).

As to claim 2, Himayat teaches further comprising selecting, by the device, a first data packet from group of the data packets to transmit using the first communication link and a second data packet from the group of data packets to transmit using the second communication link (Himayat, Col 3 L 47-57, Col 8 L 25-31, the packets are split and one packet can go to the LTE stack for transmission and another the WLAN stack for transmission).

As to claim 3, Himayat teaches wherein the condition being satisfied comprises the buffer being determined to have reached a buffer threshold (Himayat, Col 5 L52-65, the splitting activation (satisfied) is based on buffer status level (threshold) and quality requirements).

As to claim 4, Himayat teaches wherein the condition being satisfied comprises a radio condition being determined to have fallen below a radio condition threshold (Himayat, Col 5 L52-65, splitting activation if link throughput delay for a RAT is met).

As to claim 5, Himayat teaches wherein the condition being satisfied comprises a channel quality indicator being determined to have reached a channel quality indicator threshold (Himayat, Col 3 L 47-57, Col 8 L 25-31, splitting based on link channel conditions and QoS requirements (indicator) being met(threshold)).

As to claim 7, Himayat teaches wherein the first communication link utilizes a first bandwidth spectrum, and the second communication link utilizes a second bandwidth spectrum that is narrower than the first bandwidth spectrum (Himayat, Col 7 L60-Col 8 L 10, LTE link and WLAN link, where one is more narrow spectrum than the other).

As to claim 8, Himayat teaches a system comprising a processor; and a memory that stores executable instructions (Himayat, Col 7 L 60-65, a system with a processor and memory) that, when executed by the processor, facilitate performance of operations, comprising: 
determining that a first channel is not used for data traffic steering, wherein the data traffic steering allocates transmission of data packets between multiple communication links (Hiayat, Col 7 L60- Col 8 L10, determining that a LTE stack (first link) is not utilizing split bearer traffic); and 
in response to the determining that a condition has been satisfied and a second channel is available ((Hiayat, Col 7 L60- Col 8 L10, determining a WLAN stack for transmission (second link) is available): initiating the data traffic steering to utilize the first channel and the second channel to transmit a group of data packets that have not yet been transmitted via the first channel (Hiayat, Col 7 L60- Col 8 L10, utilizing split bearer for the LTE and WLAN stacks for transmission) (Hiyat, Fig 3A, data stored in packet buffer (group) 305a is split between the LTE and WLAN buffers).

As to claim 9, Himayat teaches wherein the operations further comprise selecting a first data packet from the group of data packets to transmit using the first channel and a second data packet from the group of data packets to transmit using the second channel (Himayat, Col 3 L 47-57, Col 8 L 25-31, the packets are split and one packet can go to the LTE stack for transmission and another the WLAN stack for transmission).

As to claim 10, Himayat teaches wherein the condition being satisfied comprises a buffer storing the group of data packets being determined to have reached a buffer threshold (Himayat, Col 5 L52-65, the splitting activation (satisfied) is based on buffer status level (threshold) and quality requirements).

As to claim 11, Himayat teaches wherein the condition being satisfied comprises a radio condition being determined to have fallen below a radio condition threshold (Himayat, Col 5 L52-65, splitting activation if link throughput delay for a RAT is met).

As to claim 12, Himayat teaches wherein the condition being satisfied comprises a channel quality indicator being determined to have reached a channel quality indicator threshold (Himayat, Col 3 L 47-57, Col 8 L 25-31, splitting based on link channel conditions and QoS requirements (indicator) being met(threshold)).

As to claim 13, Himayat teaches wherein the first channel utilizes a first radio technology, and the second channel utilizes a second radio technology that is different from the first radio technology (Himayat, Col 7 L60-Col 8 L 10, LTE link and WLAN link).

As to claim 14, Himayat teaches wherein the first channel utilizes a first bandwidth spectrum, and the second channel utilizes a second bandwidth spectrum that is narrower than the first bandwidth spectrum (Himayat, Col 7 L60-Col 8 L 10, LTE link and WLAN link, where one is more narrow spectrum than the other).

As to claim 15, Himayat teaches A non-transitory machine-readable medium, comprising executable instructions (Himayat, Col 7 L 60-65, a system with a processor and memory) that, when executed by a processor of a network node, facilitate performance of operations, comprising: 
determining that a first link is not used for data traffic steering, wherein the data traffic steering allocates transmission of data packets between multiple communication links (Hiayat, Col 7 L60- Col 8 L10, determining that a LTE stack (first link) is not utilizing split bearer traffic); and 
in response to the determining that a condition has been satisfied and a second link is available (Hiayat, Col 7 L60- Col 8 L10, determining a WLAN stack for transmission (second link) is available): initiating the data traffic steering to use the first link and the second link to transmit a group of data packets waiting to be transmitted on the first link (Hiayat, Col 7 L60- Col 8 L10, utilizing split bearer for the LTE and WLAN stacks for transmission) (Hiyat, Fig 3A, data stored in packet buffer 305a is split between the LTE and WLAN buffers).

As to claim 16, Himayat teaches wherein the operations further comprise selecting a first data packet from the group of data packets to transmit using the first link and a second data packet from the group of data packets to transmit using the second link (Himayat, Col 3 L 47-57, Col 8 L 25-31, the packets are split and one packet can go to the LTE stack for transmission and another the WLAN stack for transmission).

As to claim 17, Himayat teaches wherein the condition being satisfied comprises a buffer storing the group of data packets being determined to have reached a buffer threshold (Himayat, Col 5 L52-65, the splitting activation (satisfied) is based on buffer status level (threshold) and quality requirements).

As to claim 18, Himayat teaches wherein the condition being satisfied comprises a radio condition being determined to have fallen below a radio condition threshold (Himayat, Col 5 L52-65, splitting activation if link throughput delay for a RAT is met).

As to claim 19, Himayat teaches wherein the condition being satisfied comprises a channel quality indicator being determined to have reached a channel quality indicator threshold (Himayat, Col 3 L 47-57, Col 8 L 25-31, splitting based on link channel conditions and QoS requirements (indicator) being met(threshold)).

As to claim 20, Himayat teaches wherein the first link utilizes a first radio technology, and the second link utilizes a second radio technology that is different from the first radio technology (Himayat, Col 7 L60-Col 8 L 10, LTE link and WLAN link).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Himayat as applied to claims above, and further in view of Talebi et al (Pub No: 2019/0116631).

As to claim 6, Himayat teaches wherein the first communication link utilizes a first radio technology protocol, and the second communication link utilizes a second radio technology protocol that is different from the first radio technology (Himayat, Col 7 L60-Col 8 L 10, LTE link and WLAN link), 
Himayat does not explicitly teach wherein the first radio technology protocol is a fifth generation network communication protocol.
However, Talebi teaches the first radio technology protocol is a fifth generation network communication protocol (Talebi, [0125] the traffic steering is used in a 5G network).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Himayat and Talebi, because it is well known to apply traffic steering to a 5G network (Talebi, [0125]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469